Citation Nr: 9910289	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  93-15 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for disorders affecting 
the left leg and knee, claimed to be secondary to his 
service-connected low back strain.

2.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Robert D. Marcinkowski, 
Attorney


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from April 1971 to August 
1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1992 rating decision of the New Orleans, 
Louisiana Department of Veterans Affairs (VA) Regional Office 
(RO).   The veteran appealed to the Board and in April 1995, 
the Board issued a decision.  The veteran then appealed to 
the U.S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, and hereinafter referred to as Court).  In March 1997, 
the VA Office of General Counsel submitted a motion to the 
Court requesting that the Court vacate the decision by the 
Board and remand the case for additional development.  The 
motion was not opposed by the veteran or his representative.  
In April 1997, the Court granted the motion and vacated the 
April 1995 decision by the Board and REMANDED the case to the 
Board for additional development.  In April 1997, the Board 
REMANDED the case to the RO for additional development.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his low back disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The veteran's low back strain with degenerative disc 
disease is manifested by subjective complaints of constant 
low back pain and recurring attacks of pain, weakness, and 
numbness in lower left extremity, limitation of lumbar 
motion, characteristic pain with radiculopathy into the lower 
left extremity, and MRI evidence of degenerative changes of 
the lumbosacral spine. 
 
 2.  The veteran's symptoms are consistent with no more than 
severe impairment.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for low back strain 
with degenerative disc disease and radicular symptoms have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7. 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for low back strain is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
assertion that his service-connected disability has worsened 
raises a plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992). 

Service medical records reveal that the veteran was seen in 
March 1975 during service complaining of low back pain.  An 
August 1975 orthopedic evaluation performed in conjuction 
with his August 1975 separation examination shows that the 
veteran reported a history of low back pain since 1973 
without any radiculopathy or paresthesias.  On evaluation, 
minimal paraspinous muscle spasms were noted.  There was 
normal curvature, normal range of motion, and no tenderness 
to percussion or palpation.  Straight leg raising was 
negative bilaterally.  The impression was chronic lumbosacral 
strain.

A March 1988 VA examination revealed complaints of occasional 
back pain.  On examination, range of motion exercises 
revealed flexion to 70 degrees, extension to 15 degrees, 
bending to 35 degrees, and rotation to 25 degrees.  Straight 
leg raising was limited by 20 degrees without referral and 
there was no radiating pain or sciatic notch tenderness.  
Contemporaneous x-rays revealed unremarkable invertebral disc 
spaces with no significant degenerative changes.  The 
impression was postural low back strain without evidence of 
root involvement.  The RO, in a September 1988 rating 
decision, granted service connection for low back strain and 
assigned a 10 percent disability evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1988).

At a February 1990 VA examination, the veteran complained of 
recurrent backache with locking and that it was affected by 
the weather.  On evaluation, the examiner noted increase 
lumbar lordosis and 40 degree dorsocervical kyphosis.  Range 
of motion exercises showed flexion to 50 degrees, extension 
to 10 degrees, bending to 35 degrees with mild segmentation, 
and rotation to 30 degrees.  There was apparent tenderness in 
the lumbar region about II and III levels and the veteran 
reported that pressure hurt down to the right knee and front 
of thigh.  The impression was recurrent low back strains with 
history suggesting episodes of spasm and finding of very mild 
referral; however, the present examination was negative 
except for postural strain.

VA treatment records from October 1989 to October 1990 show 
complaints of low back pain and left leg numbness and 
objective evidence of muscle spasms.  The diagnoses included 
low back strain, musculoskeletal back pain, chronic low back 
pain, and rule out herniated nucleus pulposus.  An October 
1990 CT scan of the lumbar spine revealed narrowing involving 
the spinal canal at L3-L4 and L4-L5, thought to represent a 
degree of spinal stenosis, and mild arthritic changes 
involving the facet joints of various levels.

At a December 1990 VA examination, the veteran reported back 
pain with occasional numbness in his left foot.  On 
evaluation, there was moderate lordosis with flexion to 70 
degrees, extension to 10 degrees, bending to 40 degrees with 
segmentation and limited motion through the lumbar and 
lumbodorsal junction, and rotation to 15 degrees.  There was 
10-degree limitation in straight leg raising without any 
radiating referral, but pressure of the lumbosacral junction 
was felt in the left calf.  The impression was symptoms and 
findings suggest a left first sacral root irritability, may 
have a herniating disc but the objective findings were 
minimal.
The RO continued the 10 percent evaluation.  The veteran 
appealed to the Board.  In a November 1991 decision, the 
Board increased the veteran's low back strain to 20 percent.

At a December 1991 VA examination, the veteran complained of 
low back pain that was aggravated by bending, prolonged 
sitting, standing or walking as well as radiation into the 
left leg with numbness and tingling.  It was noted that 
electrical studies of the left leg indicated evidence of 
apparent radiculopathy.  On evaluation, there was no evidence 
of spasm or tenderness to palpation and the veteran could 
heel and toe walk.  Range of motion showed 80 degrees of 
flexion and 25 degrees of extension.  Straight leg raises 
were negative.  Contemporaneous x-rays of the lumbosacral 
spine revealed very early mild degenerative changes in the 
lower lumbar spine.  The impression was low back pain 
syndrome with radicular component to the left leg.  In a 
February 1992 rating decision, the RO continued the 20 
percent evaluation.

In April 1992, the veteran requested reevaluation of his 
service-connected back disorder.  

A May 1992 VA treatment record shows that the veteran 
complained of back and neck pain.  On evaluation, there was 
no tenderness in the back.  The impression was chronic low 
back pain.

In a VA examination conducted in September 1992, the veteran 
reported back pain dating to an injury in service in 1972.  
The veteran reported that his back was weak and he 
experienced frequent severe muscle spasms and numbness in 
left leg from his hip to his calf.  On evaluation, the 
examiner noted that his range of motion was reduced and that 
the veteran had pain on motion.  Range of motion exercises 
revealed flexion to 90 degrees, extension to 35 degrees, 
bilateral flexion to 35 degrees, and bilateral rotation to 35 
degrees.  There was tenderness in the midline of the lower 
lumbar spine.  There was atrophy in his left thigh and calf.  
There was decreased sensation in the left lateral leg and 
thigh.  The impression included degenerative joint disease of 
the lumbar spine.

VA medical records from April 1993 to April 1994 show that 
the veteran was seen complaining of low back pain with 
radiation into the left lower extremity.  Evaluation findings 
include mild paraspinal tenderness and decreased range of 
motion, normal range of lumbar motion with no tenderness, and 
decreased sensation in left lower extremity.  The impressions 
included chronic low back pain.

A June 1994 CT scan of the lumbar spine showed possible 
spinal stenosis at L3-4, L4-5, and L5-S1 as well as possible 
central herniation of the disc at L5-S1.  A July 1994 MRI of 
the lumbosacral spine revealed moderate bulge at the L4-5 
level with minimal facet hypertrophy and posterior central 
disc herniation at L5-S1 which reaches the nerve rootlets.  
The impression was minimal spondylosis and L5-S1 disc 
herniation.

VA outpatient reports from August to November 1994 show 
continued complaints of low back pain with radiation into the 
left leg and intermittent numbness.  Evaluations indicated 
mild tenderness in paraspinal muscles with full range of 
motion and decreased sensation in left lower extremity.  The 
impressions included chronic low back pain.

In an October 1994 VA chronic pain consultation, the veteran 
described his back as "achy" with radiation of pain into 
the left leg and occasional numbness in the left foot.  The 
veteran reported on a scale of 1 to 10, his pain was a 10 
when at its worst and a 6 when there is the least pain.  The 
examiner noted that psychometric evaluations indicated that 
the pain resulted in an average amount of overall behavior 
dysfunction and interference in his daily life.  It was 
further noted that he did not use behavioral coping 
strategies for pain management but relied on pharmacological 
intervention.  The diagnostic impression included pain 
disorder associated with both psychological and medical 
factors and chronic lumbar pain.

VA medical records from March 1995 to September 1996 show 
that the veteran continued to report low back pain with 
radiation to the left leg.  Evaluations revealed full range 
of motion of the back with decreased sensation in the left 
leg.  The primary diagnosis was chronic low back pain.

VA outpatient treatment records from March 1997 to November 
1997 indicate that the veteran reported increasing low back 
pain with stiffness in the muscles and radiation to the left 
leg.  Evaluations revealed tenderness in paraspinal muscles 
and decreased range of motion of the back.  The impression 
was chronic low back pain.

At a January 1998 VA examination, the veteran complained 
constant pain with radiation into his left leg and weakness 
in the left leg and occasional muscle spasms in his back 
causing him to fall.  He stated that he retired from the VA 
in 1996 due to disability.  He reported that on good days his 
pain was somewhere between 4-6 on a 1-10 scale.  On 
examination, the physician noted that the veteran arrived in 
a wheelchair, but upon observation was able to ambulate 
without any assistance devices.  He was able to remove shoes 
and socks comfortably and get on the examination table 
without difficulty.  Range of motion exercises revealed 
flexion to 80 degrees, extension to 10 degrees, left lateral 
flexion to 30 degrees, and right lateral flexion to 25 
degrees.  Straight leg raising was 65 to 70 degrees on the 
right before complaining of pain and 80 degrees on the left 
with complaints of pain.  Deep tendon reflexes could not be 
elicited in either of the extremities and the physician 
opined that this was due to obesity.  There was no paraspinal 
tenderness noted and the veteran was able to heel and toe 
walk.  Sensory function indicated diminutive pinprick on the 
left side.  The physician noted an EMG performed in January 
1998 indicated mild chronic left S1 radiculopathy and that a 
previous MRI of the lumbosacral spine showed degenerative 
changes in the lumbar spine as well as disc herniation at L4-
5 and L5-S1.  The physician stated that it was obvious that 
the veteran has S1 radiculopathy on the left and chronic low 
back pain and that the pain and weakness he complains of in 
his left lower leg can be associated with his back pain.  The 
physician further noted that it was difficult to determine 
the severity of the veteran's complaints, but that it was 
possible that they were sometimes worse than others.

The RO, in a June 1998 rating decision, continued the 
veteran's 20 percent evaluation, but recharacterized his 
service-connected back disability as low back strain, 
degenerative disc changes with mild radicular symptoms to 
include traumatic arthritis and evaluated such under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
disease with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced invertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm with little 
intermittent relief.  38 C.F.R. Part 4, Code 5293 (1998).  
Lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position warrants a 20 percent evaluation.  A 40 
percent evaluation would be appropriate when there is severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space (Diagnostic Code 5295), or 
severe limitation of lumbar motion (Diagnostic Code 5292).  
Id. 
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown,  8 Vet. App. 
202 (1995).

After having reviewed the evidence, the Board concludes that 
the evidence supports the grant of a 40 percent evaluation 
for chronic recurrent low back strain.  The veteran's 
symptoms in recent years have included low back pain, 
occasional muscle spasm, stiffness, verified radiation of 
pain in the left leg, and restricted limitation of motion to 
include flexion and extension with x-ray evidence of minimal 
degenerative changes in the lumbar spine.  His most recent VA 
examination revealed a restricted range of motion of the 
lumbar spine and radiculopathy into the left lower extremity.  
Thus, the Board finds that the above evidence is indicative 
of a 40 percent evaluation for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.

The veteran is competent to report his symptoms, and the 
Board has found that based upon his statements and the 
clinical evidence of record, the veteran's lumbosacral strain 
with degenerative disc disease is 40 percent disabling.

The Board finds that a 60 percent evaluation is not warranted 
under Diagnostic Code 5293 because the clinical evidence of 
record does not show that the veteran's chronic low back pain 
is manifested by pronounced disease with persistent symptoms 
compatible with sciatic neuropathy, absent ankle jerk, 
demonstrable muscle spasm, or other neurological findings 
appropriate to the site of the diseased disc and little 
intermittent relief.

In a precedent opinion dated December 12, 1997, the Acting 
General Counsel of the VA held that the criteria under 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome, "involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae."  The Acting General Counsel 
clarified that a veteran cannot be evaluated under both 
Diagnostic Code 5293 for intervertebral disc syndrome based 
in part upon limitation of motion and Diagnostic Code 5292 
(limitation of motion of the lumbar spine) due to the 
provisions of 38 C.F.R. § 4.14 (1998) prohibiting the 
evaluation of "an identical manifestation under two 
different diagnoses."  VAOPGPREC 36-97 (Dec. 12, 1997).  The 
same theory applies to the allegation that the neurologic and 
orthopedic components of disc disease should be separately 
rated.


ORDER

A 40 percent evaluation for degenerative disc disease of the 
lumbar spine is granted subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

It appears from the record that the veteran may have 
submitted a timely notice of disagreement to the June 1998 
rating decision, denying service connection for hiatal hernia 
with gastroesophageal reflux; service connection for 
impotency as secondary to his service-connected back 
disability; service connection for a nervous disorder as 
secondary to his service-connected back disability; service 
connection for migraine headaches; increased evaluation for 
muscle tension headaches, currently evaluated as 10 percent 
disabling; and individual unemployability.  As the RO was 
attempting to obtain another copy of the notice of 
disagreement, it appears that the RO has not acted upon the 
notice of disagreement or, at least, attempted to clarify 
whether the veteran had entered a notice of disagreement as 
to the above issues.  In reviewing a similar factual 
scenario, the Court directed that where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO did not subsequently issued a statement 
of the case addressing the issue, the Board should remand the 
issue to the RO for issuance of a statement of the case.  
Manlincon v. West, __ Vet. App. __, ___, No. 97-1467, slip 
op. at 4 (Mar 12. 1999). 

Therefore, the issues as set forth above must be remanded to 
the RO for issuance of a supplemental statement of the case.

On review of the evidentiary record, the Board notes that the 
veteran's service medical records reveal that he was seen in 
April 1972 with moderate instability of the left knee with 
loose lateral, collateral, and anterior cruciate ligaments.  
The impression was mild traumatic arthritis.  At the 
veteran's August 1975 orthopedic examination in conjunction 
with his separation examination, the veteran reported 
bilateral anterior chronic knee pain.  On evaluation, there 
was mild retropatellar tenderness in both the right and left 
knees as well as positive patellar inhibition sign 
bilaterally.  The diagnosis was bilateral chondromalacia 
patella. 

The record reveals that the veteran underwent a repair of the 
left quadriceps tendon in January 1992.  Contemporaneous x-
ray studies of the left knee in conjunction with the January 
1998 VA examination revealed mild degenerative changes with 
narrowing of the medial joint space compartment.  

The veteran has claimed service connection for disorders of 
the left leg and knee as secondary to his service-connected 
back disability.   It does not appear from the evidentiary 
record that the RO reviewed the veteran's service medical 
records as to knee complaint or has considered the issue of 
direct service connection under 38 C.F.R. § 3.303.  The Board 
finds that the January 1998 VA x-ray impression is an 
informal claim for service connection for degenerative 
arthritis of the left knee.  38 C.F.R. § 3.157 (1998).  The 
Board finds that issue to be inextricably intertwined with 
the certified issue of entitlement to service connection for 
disorders affecting the left knee and leg as secondary to the 
veteran's service-connected low back disability.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed. 

In light of the above, an opinion as to the nexus of the 
veteran's current left knee disability and the knee problems 
he experienced during service is necessary.

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should schedule the veteran 
for a VA orthopedic examination for 
compensation purposes to
determine the current nature and severity 
of his left knee disorder, which is 
sufficiently broad to accurately 
determine the relationship of his current 
left knee disorder and his left knee 
problems during service and whether any 
current left leg or left knee disorder is 
related to the veteran's service 
connected low back disorder.  All 
indicated tests and studies should be 
accomplished and the findings should be 
reported in detail.  The physician should 
be specifically requested to proffer an 
opinion as to the relationship of his 
current left knee disorder and his left 
knee problems during service with 
discussion as to any intervening causes.  
The claims folder should be made 
available to the examiner prior to the 
examination.  The examination report 
should reflect that such a review was 
conducted. 

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
RO has duties.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant 
without good cause fails to report for 
examination, his claim for increased 
compensation will be denied.  However, 
the Secretary must show a lack of good 
cause for failing to report.  Further, 
the VA has a duty to fully inform the 
veteran of the consequences of the 
failure to undergo the scheduled 
examination.  Reference was made the 
M21-1, Part IV, paragraph 28.09(b) (3).  
The RO must comply with all notification 
requirements regarding the duty to 
report and the failure to report for 
examination.

3.  The RO should formally adjudicate 
the veteran's entitlement to service 
connection for degenerative arthritis of 
the left knee.  If denied, the veteran 
should be informed of any determination 
by separate letter that includes 
notification of appellate rights.  
			
	
Following completion of these actions, the RO should review 
the claim.  Thereafter, in accordance with the current 
appellate procedures, the case should be returned to the Board 
for completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  
						
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

